                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

United States of America                        )
                                                ) Cr. No. 6:99-0098
        vs.                                     )
                                                )
Regina Vengoechea,                              )          ORDER
                                                )
                        Defendant.              )
                                                )

        On December 9, 1999, Defendant Regina Vengoechea was found guilty by a jury of

conspiracy to possess with intent to distribute cocaine, in violation of 21 U.S.C. § 846 (Count 1), as

well as possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1) (Count 2).

On June 27, 2000, Defendant was sentenced to incarceration for a period of 275 months as to each

count, to be served concurrently, to be followed by a term of supervised release for 5 years.

Judgment was entered on July 6, 2000. On April 7, 2017, an amended judgment was entered

reducing Defendant’s sentence to time served. Defendant was released to supervision the same day.

        This matter is before the court on Defendant’s motion for early termination of supervised

release, which motion was filed on November 18, 2019. The court has conferred with United States

Probation Officer Danny Phan of the Central District of California and Assistant United States

Attorney Brad Parham, who do not object to early termination.

        Considering the factors set forth in 18 U.S.C. § 3553(a) to the extent that they are applicable,

the court finds that the interests of justice will be served if termination of supervision is granted at

this time. See 18 U.S.C. § 3583(e). Defendant’s motion for early termination of supervised

release (ECF No. 181) is granted.

        IT IS SO ORDERED.

                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge
Columbia, South Carolina
November 25, 2019
